The following opinion was filed November 5, 1908:
Wikslow, O. J.
(concurring). When an English inferior court had for some reason dismissed a cause and application was made to the court of King’s Bench to exercise its power of super intending control by the writ of mandamus •directing the inferior court to proceed to a trial of the cause, this test was applied: Has the court refused to proceed further because it wrongly decided that some jurisdictional •or other purely preliminary objection, such as lack of proper parties, prevented it from entertaining the controversy at all, or has it decided that the facts stated constitute no offense or cause of action? In the first case the writ would be issued, in the second case it would not, because in the first case the court had declined to exercise its jurisdiction to try the case, while in the second case it had exercised jurisdiction and tried the merit, of the case upon an issue of law. Reg. v. Brown, 7 E. & B. 757; State v. Williams, ante, p. 1, 116 N. W. 225, and cases cited in opinion. When the present case was brought before us I thought, and still think, that it presented, not a case of dismissal upon a preliminary *464question without trial, but a case where the court upon demurrer had determined the merits of the case as set forth in the information; or, in other words, had tried the case upon an issue of law. If, therefore, the English rule were to be-applied, it seems to me that the writ must be denied.
I was also of opinion that the English rule should be applied, as it seemed to me that we had definitely held in the Johnson Case (103 Wis. 591, 79 N. W. 1081; 105 Wis. 164, 83 N. W. 320) that the constitutional grant of the power of superintending control to this court meant only such power as was exercised by the court of King’s Bench. The majority of my brethren, however, hold that, even if my view of the English rule be correct (which they do not concede), still this court in the first Johnson Gase took a much broader-ground, and decided, in effect, that in a proper case this court would not only review by mandamus the action' of an inferior court upon such a preliminary question, but would review any ruling which resulted in the practical throwing of a case-out of court before trial upon evidence, which, as applied to-criminal cases, would mean any ruling resulting in dismissal-prior to the impaneling of a jury and the placing of the defendant in jeopardy. Upon mature reflection and with some hesitation I have yielded to this view, not because I have become convinced of error in my first conclusion, but chiefly because it has seemed to me eminently desirable that a troublesome question which has been frequently presented to us-of late should be definitely and clearly settled with as great unanimity as possible.
I agree also with the conclusion reached by the court that the facts here do not present a case of such importance as should move this court to' action. In the Johnson Case it was substantially held that the power of superintending control was not given to this court to be exercised indiscriminately in trivial or relatively unimportant causes, but only upon sufficienl occasion. That was a case where large prop*465erty interests were at stake and the rights of many persons involved, and it was deemed that it was of stick importance that this court should interfere. So in the Williams Case, supra, the question presented involved the validity of a large number of other prosecutions which would fail and become outlawed if the ruling of the trial court were not reversed. It is true that this limitation upon our exercise of the power of superintending control has not always been clearly recognized, but it is equally true that it must be recognized or the writ of mandamus will be turned practically into a writ of error by which every insignificant prosecution which for some reason is thrown out of court before trial on evidence may be brought to this court for review. The volume of business which would thus be added to the heavily burdened calendars of this court cannot be definitely estimated, but it would doubtless be great. It is not to be supposed that the constitution conferred the power of superintending control on this court to be used as a sort of an addition to the ordinary appellate jurisdiction in ordinary litigation, but rather as an extraordinary power to be wisely used only in cases where there has been a miscarriage of justice involving important public rights or great and widely extended private interests.